Mr. Justice Whitney delivered the opinion of the court. 7. Continuance, § 60*—necessity of striking motion from files after ruling thereon. Where a motion for a continuance has been denied by the court, it is unnecessary to strike the motion from the files, and it is not proper to do so. 8. Appeal and error, § 1568*—when error of clerk in entering up default harmless. Error of the clerk in entering up a default judgment, by writing it up as a judgment for want of an “appearance” instead of for want of a “plea,” held not reversible error. 9. Judgment, § 126*—remedy when entry of default ■irregular. Where the entering of a default judgment was irregular, held it was the duty of the defendant, on appearing in court the next day and during the same term of court, to have moved to set aside the judgment instead of taking an appeal. 10. Costs, § 67*—damages for prosecuting appeal for delay. Four hundred dollars allowed as damages for prosecuting an appeal for delay.